Order entered January 15, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00939-CV

                                 JACK LAGOS, Appellant

                                            V.

   PLANO ECONOMIC DEVELOPMENT BOARD, INC., PHIL DYER AND SALLY
                         BANE, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00663-2013

                                        ORDER
       Before the Court is appellees’ January 13, 2015, motion for extension of time to file

appellees’ brief. We GRANT the motion and ORDER appellees to file their brief no later than

February 16, 2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE